                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 BASF CORPORATION,                                 *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *
                                                   *        Civil Action No. 18-cv-10881-ADB
 MARTINEAUS AUTO BODY, INC. d/b/a                  *
 and/or a/k/a METROPOLITAN AUTO                    *
 BODY,                                             *
                                                   *
                Defendant.                         *

      MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS

BURROUGHS, D.J.

       Plaintiff BASF Corporation (“BASF”) filed this action against Defendant Martineaus

Auto Body, Inc. d/b/a and/or a/k/a Metropolitan Auto Body alleging claims for breach of

contract, breach of the implied covenant of good faith and fair dealing, and unjust enrichment,

and seeking a declaratory judgment. [ECF No. 1]. On August 10, 2018, Plaintiff filed an

Amended Complaint. [ECF No. 12 (hereinafter “Am. Compl.”)]. On August 20, 2018,

Defendant filed a motion to dismiss the Amended Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). [ECF. No. 13]. For the reasons set forth below, Defendant’s motion to

dismiss is GRANTED IN PART and DENIED IN PART.

I.     BACKGROUND

       The following facts are drawn from the Amended Complaint, the well-pleaded

allegations of which are taken as true for purposes of evaluating Defendant’s motion to dismiss,

and documents expressly incorporated into the Amended Complaint. See Ruivo v. Wells Fargo

Bank, 766 F.3d 87, 90 (1st Cir. 2014); Hannigan v. Bank of Am., N.A., 48 F. Supp. 3d 135, 140

(D. Mass. 2014). Plaintiff sells aftermarket paints, refinishes, coating, primers, thinners,
reducers, and other products related to reconditioning, refinishing, and repainting vehicles

(“Refinish Products”). Am. Compl. ¶ 3. Defendant is an auto body shop that reconditions,

refinishes, and repaints vehicles. Id. ¶ 4.

       On or about March 22, 2012, Plaintiff and Defendant entered into the Requirements

Agreement. Id. ¶ 8; [ECF No. 12-1 (hereinafter the “Requirements Agreement” or the

“Agreement”)]. Pursuant to the Requirements Agreement, Defendant agreed to purchase 100

percent of its needed Refinish Products, up to a minimum purchase requirement of $253,000,

from an authorized BASF distributor. Am. Compl. ¶ 11; Requirements Agreement ¶¶ 1–2. The

Requirements Agreement does not have a fixed term; rather, the parties agreed to continue the

Agreement until Plaintiff fulfilled the $253,000 minimum purchase requirement. See

Requirements Agreement ¶ 1. In consideration for Defendant fulfilling its obligations under the

Agreement, Plaintiff paid it $30,000 (the “Contract Fulfillment Consideration”). Am. Compl.

¶ 12; Requirements Agreement ¶ 3. Defendant is obligated to refund the Contract Fulfillment

Consideration if, prior to completing the minimum purchase requirement, the Agreement is

terminated for any reason or Defendant is sold. Am. Compl. ¶¶ 13–14; Requirements Agreement

¶ 3. To date, Defendant has purchased approximately $128,000 of BASF Refinish Products

under the Requirements Agreement. See Am. Compl. ¶ 18.

       In or about May 2017, Defendant’s operations were sold to another body shop owner

who was under contract with a competitor of BASF. Am. Compl. ¶¶ 15–16. Since May 2017,

Defendant has purchased only about $2,700 of BASF Refinish Products total and has purchased

the remainder of its Refinish Products from one of BASF’s competitors. Id. ¶¶ 19, 32. On July

18, 2017, Plaintiff notified Defendant by letter that it was in breach of its contractual obligations

under the Requirements Agreements and demanded that it refund the Contract Fulfillment




                                                  2
Consideration. Id. ¶ 26. To date, Defendant has not refunded the Contract Fulfillment

Consideration to Plaintiff. Id. ¶¶ 17, 27.

II.    STANDARD OF REVIEW

       On a motion to dismiss for failure to state a claim, the Court accepts as true all well-

pleaded facts in the complaint and draws all reasonable inferences in the light most favorable to

the plaintiff. United States ex rel. Hutcheson v. Blackstone Med., Inc., 647 F.3d 377, 383 (1st

Cir. 2011). While detailed factual allegations are not required, the complaint must set forth

“more than labels and conclusions,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), and

it must contain “factual allegations, either direct or inferential, respecting each material element

necessary to sustain recovery under some actionable legal theory.” Gagliardi v. Sullivan, 513

F.3d 301, 305 (1st Cir. 2008) (quotation marks and citations omitted). The facts alleged, taken

together, must “state a claim to relief that is plausible on its face.” A.G. ex rel. Maddox v.

Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 570). “A claim is

facially plausible if supported by ‘factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Eldredge v. Town of

Falmouth, 662 F.3d 100, 104 (1st Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

       When assessing the sufficiency of a complaint, the Court first “separate[s] the

complaint’s factual allegations (which must be accepted as true) from its conclusory legal

allegations (which need not be credited).” Maddox, 732 F.3d at 80 (quoting Morales-Cruz v.

Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012)). Next, the Court “determine[s] whether the

remaining factual content allows a ‘reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (quoting Morales-Cruz, 676 F.3d at 224). “[T]he court may not




                                                  3
disregard properly pled factual allegations, ‘even if it strikes a savvy judge that actual proof of

those facts is improbable.’” Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011)

(quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct,” however, a claim may be dismissed. Iqbal,

556 U.S. at 679.

III.   DISCUSSION

       A.      Breach of Contract Claim (Count I)

       In Count One, Plaintiff asserts that Defendant has breached the Requirements Agreement.

“To prevail on a breach of contract claim under New Jersey law, a plaintiff must establish three

elements: (1) the existence of a valid contract between the parties; (2) failure of the defendant to

perform its obligations under the contract; and (3) a causal relationship between the breach and

the plaintiff's alleged damages.” Sheet Metal Workers Int’l Ass’n Local Union No. 27, AFL-

CIO v. E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d Cir. 2013) (citing Coyle v. Englander’s, 488

A.2d 1083, 1088 (N.J. Super. Ct. App. Div. 1985)). 1 Plaintiff’s Amended Complaint alleges that

Defendant breached the Requirements Agreement in two respects. First, Plaintiff contends that

Defendant breached paragraph 3 of the Requirements Agreement when, prior to completing the

minimum purchase requirement under the Agreement, Defendant’s operations were sold and it

failed to refund the Contract Fulfillment Consideration to BASF. Am. Compl. ¶¶ 15–17, 29–30.




1
  The parties have not briefed the issue of what state’s law applies to Plaintiff’s claims.
Defendant has cited Massachusetts law in its motion to dismiss. The Requirements Agreement,
however, contains a choice-of-law provision stating that “[t]his Agreement and performance or
non-performance hereunder shall be governed by and construed under the laws of the State of
New Jersey without regard to principles of conflicts of law,” Requirements Agreement ¶ 6, and
Plaintiff has cited New Jersey law in its opposition. The Court does not resolve the question at
this time because, with respect to each of Plaintiff’s claims, the outcome would be the same
under New Jersey or Massachusetts law.


                                                  4
Second, Plaintiff asserts that Defendant breached paragraphs 1 and 2 of the Requirements

Agreement by failing to purchase 100 percent of its required Refinish Products from BASF for

the term of the contract when it began purchasing Refinish Products from one of BASF’s

competitors beginning in about May 2017. Id. ¶¶ 10–22, 31–32.

       Defendant argues that the Court should dismiss Plaintiff’s breach of contract claim

because, contrary to the Amended Complaint, Defendant has not sold its business and has

purchased 100 percent of its needed Refinish Products from BASF since entering into the

Requirements Agreement. [ECF No. 14 at 6–8]. In support of these assertions, Defendant has

submitted extrinsic evidence in the form of a sworn affidavit of Paul Martineau, which

controverts various allegations in the Amended Complaint. [ECF No. 15 ¶¶ 2–7, 10–15]. In

addition, as exhibits to the Martineau affidavit, Defendant has submitted copies of its

Registration for Motor Vehicle Repair Shop and eighteen invoices, which Defendant contends

respectively demonstrate that it is still in business and has only purchased Refinish Products

from BASF since entering into the Requirements Agreement. [ECF Nos. 15-1, 15-3; see ECF

No. 14 at 7–8].

       In short, Defendant’s motion challenges the merits of Plaintiff’s allegations, not their

sufficiency under Federal Rule of Civil Procedure 12(b)(6). As explained supra at 3–4, in

considering a motion to dismiss, a court must take the allegations in the complaint as true and

make all reasonable inferences in favor of the plaintiff in order to evaluate the sufficiency of the

complaint on its face. “In doing so, the court may consider documents attached to or expressly

incorporated into the Complaint, as well as ‘documents the authenticity of which are not disputed

by the parties,’ ‘official public records,’ ‘documents central to the plaintiffs’ claim,’ and

‘documents sufficiently referred to in the complaint.” Aronson v. Advanced Cell Tech., Inc.,




                                                  5
902 F. Supp. 2d 106, 112 (D. Mass. 2012) (quoting Watterson v. Page, 987 F.2d 1, 3–4 (1st Cir.

1993). If “matters outside the pleadings are presented to and not excluded by the court, the [Rule

12(b)(6)] motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

12(d). If the court elects to convert the Rule 12(b)(6) motion into a summary judgment motion,

however, “[a]ll parties must be given a reasonable opportunity to present all the material that is

pertinent to the motion.” Id.

       Here, the Martineau affidavit, Defendant’s Registration for Motor Vehicle Repair Shop,

and the eighteen invoices are not attached to or incorporated into the Amended Complaint, and

the Court finds that there is no basis to consider them on a motion to dismiss. Further, given that

the parties have not exchanged discovery, Plaintiff has not received a reasonable opportunity to

counter the facts set forth in the Martineau affidavit in response to a motion for summary

judgment. See Whiting v. Maiolini, 921 F.2d 5, 7 (1st Cir. 1990) (“When discovery has barely

begun and the nonmovant has had no reasonable opportunity to obtain and submit additional

evidentiary materials to counter the movant’s affidavits, conversion of a Rule 12 motion to a

Rule 56 motion is inappropriate.”). Thus, the Court finds that converting Defendant’s motion to

dismiss into one for summary judgment would be inappropriate at this juncture, and declines to

consider the extrinsic evidence submitted by the Defendant.

       At present, the Court finds that Plaintiff has sufficiently pleaded a plausible claim for

breach of contract by alleging that: (1) the Requirements Agreement is a valid contract between

the parties; (2) Defendant failed to perform its obligations under the contract in violation of

paragraphs 1 through 3 of the Requirements Agreement by failing to return the Contract

Fulfillment Consideration to BASF after Defendant’s operations were sold and by not purchasing

100 percent of its needed Refinish Products from BASF for the term of the contract; and (3) as a




                                                  6
result of Defendant’s breaches, Plaintiff has been damaged at least in the amount of the Contract

Fulfillment Consideration. 2 Plaintiff is entitled to pursue discovery on these allegations and

gather facts in support of its claim. If, following discovery, the evidence demonstrates that, as

stated in the Martineau affidavit, Defendant’s operations were not sold and it has not purchased

any Refinish Products from a competitor of BASF, then the parties should negotiate a stipulation

of dismissal of Plaintiff’s breach of contract claim or Defendant should file a motion for

summary judgment.

       B.      Breach of Implied Covenant of Good Faith and Fair Dealing Claim
               (Count II)

       Plaintiff alleges that Defendant has breached the implied covenant of good faith and fair

dealing by: (i) “[e]ffectively clos[ing] down its business operations” prior to completing the

minimum purchase requirement under the Requirements Agreement; (ii) “[p]urchas[ing] only a

bare minimum of BASF Refinish Products post-May 2017, far below what an active operating

body shop requires and far below Defendant’s 2010 and 2011 purchase amounts, upon which

BASF relied when entering into the Requirements Agreement;” and (iii) “[r]efus[ing] to return

the Contract Fulfillment Consideration of $30,000 to BASF, while knowingly engaging in

behavior not contemplated by the spirit of the Requirements Agreement.” Am. Compl. ¶ 38.

       “[E]very contract in New Jersey contains an implied covenant of good faith and fair

dealing.” Sons of Thunder, Inc. v. Borden, Inc., 690 A.2d 575, 587 (N.J. 1997). Accordingly,

“neither party shall do anything which will have the effect of destroying or injuring the right of

the other party to receive the fruits of the contract.” Kalogeras v. 239 Broad Ave., L.L.C., 997

A.2d 943, 953 (N.J. 2010) (citation and alterations omitted). “To sufficiently state a claim for


2
 The Court notes that, as alleged in the Amended Complaint, the factual basis for damages based
on the remaining balance of Defendant’s minimum purchase requirement, while plausible,
appears quite weak at this stage.


                                                 7
breach of such an implied covenant, a plaintiff must allege a defendant, acting in bad faith or

with a malicious motive, ‘engaged in some conduct that denied the benefit of the bargain

originally intended by the parties.’” Riachi v. Prometheus Grp., No. 16-cv-2749-SDW-LDW,

2016 WL 6246766, at *3 (D.N.J. Oct. 25, 2016) (quoting Brunswick Hills Racquet Club, Inc. v.

Route 18 Shopping Ctr. Associates, 864 A.2d 387, 396 (N.J. 2005)). The Supreme Court of New

Jersey explained that a showing of “‘bad motive or intention’ is vital to an action for breach of

the covenant.” Brunswick Hills Racquet Club, Inc., 864 A.2d at 396 (quoting Wilson v.

Amerada Hess Corp., 773 A.2d 1121, 1126 (N.J. 2001)).

       Relying on the Martineau affidavit, Defendant argues that the Court should dismiss

Plaintiff’s implied covenant of good faith and fair dealing claim because it has not closed its

business. [ECF No. 14 at 10–11]. Moreover, Defendant contends that the Plaintiff has not acted

in good faith toward it and asserts that the Court should award Defendant the attorney’s fees and

costs that it incurred defending this action. [Id. at 10]. As with Defendant’s motion to dismiss

Plaintiff’s breach of contract claim, it does not argue that Plaintiff has failed to plead enough

facts to state a claim for breach of the implied covenant of good faith and fair dealing, but

instead asserts that its allegations, when tested against the evidence, will prove to be false. For

the reasons described supra at 5–6, this form of argument is not appropriate at the motion to

dismiss stage. The Court finds that the well-pleaded allegations in the Amended Complaint, just

barely, “nudge[] [Plaintiff’s] claims across the line from conceivable to plausible” to withstand a

motion to dismiss. Twombly, 550 U.S. at 570. That is, by alleging that Defendant sought to

defeat or obstruct Plaintiff’s ability to enjoy the benefits of the Requirements Agreement by

purchasing a bare minimum of BASF Refinish Products after May 2017 and refusing to return




                                                  8
the Contract Fulfillment Consideration, Plaintiff has minimally plead a right to relief that rises

just above the speculative level. Defendant’s motion to dismiss Count II is therefore denied.

         C.     Unjust Enrichment Claim (Count III)

         The Amended Complaint alleges that Defendant has been unjustly enriched by retaining

the Contract Fulfillment Consideration in spite of the fact that it sold its operations or started

purchasing Refinish Products from a BASF competitor prior to purchasing 100 percent of its

needed Refinish Products from BASF for the contract term. Am. Compl. ¶¶ 15–21, 40–45.

“Under New Jersey law, to state a claim for unjust enrichment, ‘a plaintiff must allege that (1) at

plaintiff’s expense (2) defendant received a benefit (3) under circumstances that would make it

unjust for defendant to retain benefit without paying for it.’” Volin v. Gen. Elec. Co., 189 F.

Supp. 3d 411, 422 (D.N.J. 2016) (quoting Snyder v. Farnam Cos., Inc., 792 F. Supp. 2d 712,

723–24 (D.N.J. 2011)). At the pleading stage, a plaintiff need only allege facts sufficient to

show that “Plaintiff conferred a benefit on Defendant” and “circumstances are such that to deny

recovery would be unjust.” Dzielak v. Whirlpool Corp., 26 F. Supp. 3d 304, 330 (D.N.J. 2014)

(quoting Palmeri v. LG Electronics USA, Inc., No. 07-cv-5706, 2008 WL 2945985, *5 (D.N.J.

July 30, 2008)). “An unjust enrichment claim may be sustained independently as an alternative

theory of recovery.” Maniscalco v. Brother Int’l Corp. (USA), 627 F. Supp. 2d 494, 505 (D.N.J.

2009).

         Defendant asserts that Plaintiff’s unjust enrichment claim should be dismissed because

“[i]t is not the Defendant who has been enriched, but BASF who has reaped the benefits of the

Defendant’s purchase and still now, continues to reap the benefits of its purchases,” and because

“[a]s long as the Defendant is in business and continues to purchase BASF Refinish Products,” it

is not obligated to refund the Contract Fulfillment Consideration. [ECF No. 14 at 11–12].




                                                  9
Defendant’s arguments again address the merits of Plaintiff’s claim and ask the Court to consider

matters outside of the pleadings, which is not an appropriate inquiry on a motion to dismiss. The

Court finds that the Amended Complaint pleads sufficient facts to state a claim for unjust

enrichment, and Defendant’s motion to dismiss Count III is denied.

       D.      Declaratory Judgment Claim (Count IV)

       Plaintiff seeks a declaratory judgment concerning Plaintiff’s and Defendant’s respective

rights under the Requirements Agreement. Am. Compl. ¶¶ 46–49. Specifically, Plaintiff asks

the Court to declare whether the Requirements Agreement is in full force and effect and whether

Defendant has breached the Agreement. Id. ¶¶ 48. The Declaratory Judgment Act provides that

a Court “may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). The

express language of the Declaratory Judgment Act and fundamental principles of standing under

Article III of the Constitution limit declaratory judgment actions to cases where “the facts

alleged, under all the circumstances, show that there is a substantial controversy, between parties

having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (quoting

Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)). The Supreme

Court has noted that “district courts possess discretion in determining whether and when to

entertain an action under the Declaratory Judgment Act, even when the suit otherwise satisfies

subject matter jurisdiction prerequisites.” Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995).

       Further, “courts have routinely dismissed declaratory judgment claims that are merely

redundant of a plaintiff’s other claims.” Watkins v. Bai Brands, LLC, No. 17-cv-2715-BRM-

DEA, 2018 WL 999677, at *4 (D.N.J. Feb. 20, 2018) (collecting cases); see also Gormally




                                                10
Broad. Licenses, LLC v. Charter Commc’n Holding Co., LLC, No. 16-cv-30152-MGM, 2017

WL 3131986, at *6 (D. Mass. Feb. 28, 2017) (denying request for declaratory judgment where it

“would be duplicative of [plaintiff’s] breach of contract claim, the latter of which will determine

whether and to what extent [defendant] breached its obligations under the Agreement”). Plaintiff

here has not identified any aspect of the Requirements Agreement that would not be resolved by

the Court’s evaluation of its breach of contract claim. Accordingly, the Court exercises its

discretion to decline to issue a declaratory judgment on this issue, and Count IV will be

dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is GRANTED as to Count IV,

and is otherwise DENIED. Defendant’s request for attorney’s fees and costs is DENIED.

       SO ORDERED.

January 30, 2019                                             /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                11
